1    Laura A. Stoll (SBN 255023)
     lstoll@goodwinlaw.com
2    GOODWIN PROCTER LLP
     601 S Figueroa Street
3    41st Floor
     Los Angeles, California 90017
4    Tel.: +1 213 426 2500
     Fax.: +1 213 623 1673
5
     Attorneys for Defendant NATIONSTAR
6    MORTGAGE, LLC dba MR. COOPER
7
     Todd M. Friedman (SBN 216752)
8    tfriedman@toddflaw.com
     Adrian R. Bacon (SBN 280332)
9    abacon@toddflaw.com
     LAW OFFICES OF
10   TODD M. FRIEDMAN, P.C.
     2155 Oxnard Street, Suite 780
11   Woodland Hills, CA 91367
     Tel: +1 866 598 5042
12   Fax: +1 866 633 0228
13   Attorneys for Plaintiff FRANK CORRAL
14
                                 UNITED STATES DISTRICT COURT
15
                                EASTERN DISTRICT OF CALIFORNIA
16
                                      SACRAMENTO DIVISION
17
18   FRANK CORRAL, individually, and                 Case No. 19-cv-00376-MCE-CKD
     on behalf of other members of the general
19   public similarly situated,                      STIPULATION AND ORDER
                                                     REGARDING PLAINTIFF’S AMENDED
20                 Plaintiff,                        COMPLAINT AND DEFENDANT’S
                                                     DEADLINE TO RESPOND
21          v.
                                                     Complaint Filed: March 4, 2019
22   NATIONSTAR MORTGAGE, LLC
     dba MR. COOPER, and DOES 1-10,                  Judge: Honorable Morrison C. England, Jr.
23   inclusive,                                      Courtroom: 7 (14th Floor)

24                 Defendants.

25
26
27
28
                                                 4
     STIPULATION RE AMENDED COMPLAINT AND
     DEADLINE TO RESPOND                                     Case No. 2:19-CV-00376-MCE-CKD
1            Plaintiff Frank Corral (“Plaintiff”) and Defendant Nationstar Mortgage, LLC dba Mr. Cooper
2    (“Defendant”) (together, the “Parties”), by and through their undersigned counsel, hereby stipulate
3    and agree that (1) Plaintiff shall file a First Amended Complaint (“FAC”) by May 3, 2019, and (2)
4    the deadline for Defendant to answer or otherwise respond to the FAC shall be June 4, 2019.
5            In further support of this Stipulation, the Parties state as follows:
6            1.      Plaintiff filed his initial Complaint (Dkt. No. 1, “Complaint”) on March 4, 2019;
7            2.      Plaintiff served his Complaint on Defendant on March 14, 2019;
8            3.      Defendant’s answer or other response to the Complaint was initially due on April 4,
9    2019;
10           4.      On March 29, 2019, pursuant to Local Rule 144(a), Defendant filed a stipulation by
11   the Parties to extend Defendant’s deadline to answer or otherwise respond to the Complaint by 28
12   days, through and including May 2, 2019;
13           5.      The Parties have met and conferred, and Plaintiff intends to amend his Complaint;
14           6.      On April 19, 2019, Defendant filed a stipulation by the Parties providing that (1)
15   Plaintiff shall have up to and including April 26, 2019 to file his FAC and (2) Defendant shall have
16   up to and including May 28, 2019 to answer or otherwise respond to the FAC;
17           7.      On April 26, 2019, the Court entered an order stating that (1) Plaintiff shall have up to
18   and including April 26, 2019 to file his FAC and (2) Defendant shall have up to and including May
19   28, 2019 to answer or otherwise respond to the FAC;
20           8.      The Parties have further conferred and Plaintiff intends to file his FAC on or before
21   May 3, 2019;
22           9.      To avoid unnecessary expenditure of time and resources by the Court and the Parties,
23   the Parties have agreed that (1) Plaintiff shall have up to and including May 3, 2019 to file his FAC
24   and (2) Defendant shall have up to and including June 4, 2019 to answer or otherwise respond to the
25   FAC;
26           10.     This stipulated-to extension of time does not affect any event or deadline previously
27   set by the Court.
28           11.     This stipulated-to extension of time will not prejudice the Parties.
                                                        5
     STIPULATION RE AMENDED COMPLAINT AND
     DEADLINE TO RESPOND                                             Case No. 2:19-CV-00376-MCE-CKD
1           Therefore, it is hereby stipulated and agreed by and between the Parties, through their
2    undersigned counsel, that, subject to Court approval, (1) Plaintiff shall have up to and including May
3    3, 2019 to file his FAC and (2) Defendant shall have up to and including June 4, 2019 to answer or
4    otherwise respond to the FAC.
5
                                                           Respectfully submitted,
6
      Dated: April 30, 2019                        By: /s/ Laura A. Stoll
7                                                      Laura A. Stoll
                                                       lstoll@goodwinlaw.com
8                                                      GOODWIN PROCTER LLP
9                                                          Attorneys for Defendant NATIONSTAR
                                                           MORTGAGE, LLC dba MR. COOPER
10
11    Dated: April 30, 2019                                /s/ Adrian R. Bacon (as authorized on 4/30/19)
                                                           Adrian R. Bacon
12                                                         abacon@toddflaw.com
                                                           LAW OFFICES OF TODD M.
13                                                         FRIEDMAN, P.C.
14                                                         Attorneys for Plaintiff FRANK CORRAL
15
16                                                  ORDER
17          Pursuant to the Stipulation of the Parties, it is hereby ordered that:
18          1.      Plaintiff shall have up to and including May 3, 2019 to file his FAC.
19          2.      Defendant shall have up to and including June 4, 2019 to answer or otherwise
20   respond to the FAC.
21          IT IS SO ORDERED.
22   Dated: May 2, 2019
23
24
25
26
27
28
                                                       6
     STIPULATION RE AMENDED COMPLAINT AND
     DEADLINE TO RESPOND                                            Case No. 2:19-CV-00376-MCE-CKD
1                                      CERTIFICATE OF SERVICE
2           I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the
3    United States District Court for the Eastern District of California by using the CM/ECF system on
4    May 2, 2019. I further certify that service will be accomplished by the CM/ECF system and paper
5    copies shall be served by first class mail, postage prepaid on any counsel who are not served through
6    CM/ECF system.
7                                                        /s/ Laura A. Stoll
                                                         Laura A. Stoll
8
9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                     7
     STIPULATION RE AMENDED COMPLAINT AND
     DEADLINE TO RESPOND                                          Case No. 2:19-CV-00376-MCE-CKD
